Citation Nr: 1201781	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The veteran had active service from May 1991 to October 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has not manifested ankylosis of the thoracolumbar spine or functional loss approximating ankylosis, and has not manifested incapacitating episodes requiring bedrest prescribed by a provider during the more than seven years of the pendency of this appeal.  

2.  The Veteran has essentially full range of motion of each knee, from 0 degrees of extension to 135 degrees of flexion, but with pain and tenderness on palpation of each patella, bilaterally; her subjective reports of giving way of the knees do not warrant a compensable evaluation for subluxation or instability since no manifestation of instability is confirmed on objective testing and instability has not been observed or treated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for service-connected lumbar strain disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).

2.  The criteria for an increased evaluation in excess of 10 percent for service-connected patellofemoral syndrome, right knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 

3.  The criteria for an increased evaluation in excess of 10 percent for service-connected patellofemoral syndrome, left knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to higher evaluations for her service-connected disabilities.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies that VA has duties to notify and assist claimants who have submitted a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of the criteria for substantiating the claim at issue, and to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, following the August 2004 claim, the RO issued an October 2004 notice which advised the Veteran of the criteria for increased disability ratings.  This notice was issued prior to the initial unfavorable rating decision.  In September 2007, the RO issued another notice, providing VCAA notice consistent with interpretations of the VCAA issued after the 2004 notice was sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran demonstrated in a March 2008 statement that she understood the types of evidence that would substantiate her claims.  An additional notice advising the Veteran of the types of evidence that might substantiate her claims was issued in April 2008.  The claim was again readjudicated, and another supplemental statement of the case (SSOC) was issued in October 2010.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The Appellant has not raised any claim that she was prejudiced by lack of notice.  There is no presumption that any timing or content notice resulted in prejudice to the Appellant.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  No further action to meet the duty to notify is required.

Duty to assist

Next, VA has a duty to assist a claimant for benefits in the development of the claim.  This duty includes assisting the claimant to procure service medical records, where applicable, and to obtain pertinent treatment records, and to provide an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records have been obtained.  The Veteran was afforded VA examinations.  The Board finds that the VA examinations were adequate as they considered the Veteran's medical history and subjective complaints, and provided clinical findings pertinent to rating the disabilities at issue.  Lengthy VA inpatient and outpatient treatment records have been obtained.  

The Veteran has not identified any other evidence that might be relevant to the claim.  The record establishes that the Veteran is not in receipt of disability benefits from the Social Security Administration.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Claims for increased disability evaluations

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

1.  Claim for evaluation in excess of 40 percent for lumbar disability

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003). 

The general rating formula provides the following criteria: a 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 50 percent evaluation is assigned for such ankylosis. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2);  See also 38 C.F.R. § 4.71a, Plate V. 

The formula for rating intervertebral disc syndrome based on incapacitating episodes allows for evaluations based upon incapacitating episodes of certain durations.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). 

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A functional loss results when ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance" is inhibited.  38 C.F.R. § 4.40 (2011).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected lumbar disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as described below. 

Facts and analysis

As noted in the Introduction, the veteran's service ended in 1992.  Service connection for lumbar disability was granted in a December 1992 rating decision; the disability was evaluated as 10 percent disabling, effective from October 1992.  In a June 2001 rating decision, a 40 percent evaluation was assigned for lumbar disability, effective in November 2000.  That evaluation was in effect when the Veteran submitted the August 2004 claim for an increased rating that initiated the current appeal.  

On VA examination conducted in October 2004, the Veteran reported back pain.  She had pain throughout the range of motion, although she was able to flex forward to 55 degrees.  She was able to bend to 20 degrees in each plane of motion.  Multiple repetitions of motion did not result in a change in actual motion, but the Veteran reported increased pain, tiredness, and fatigability with repeated motion.   She reported that there were no specific flare-ups.

In April 2006, the Veteran reported an increase in back pain, and indicated that she was unable to stand on her feet all day to work.  The clinical records reflect that the Veteran did not wish to be evaluated for specific findings.  However, the records reflect that, even during flare-ups of back pain, the Veteran continued to perform activities of daily living, walked without a cane or other assistive device, and lived independently.

The Veteran was afforded VA examinations in October 2007 and January 2010.  The Veteran reported use of a cane three or four times a week at the time of the 2007 VA examination.  At the 2007 examination, the Veteran reported that she was able to walk less than 100 yards as a result of back pain.  She walked with a slow gain in 2007, and her gait was described as stiff in 2010.  In 2007, she had forward flexion to 90 degrees, although slowly.  In 2010, the Veteran's flexion was to 65 degrees, with pain throughout the entire range of motion.  Spurs on vertebral margins of L3, L4, and L5 were present in 2007.  

Clinical records dated in 2008 through 2011 reflect that the Veteran's back pain was treated with a variety of modalities, including medications and epidural steroid injections.  

The clinical findings are consistent with the assigned 40 percent evaluation, and do not approximate ankylosis, so as to warrant assignment of a 50 percent evaluation.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  See also Cullen v. Shinseki, 24 Vet. App. 74, 77 (2010).  The Board notes that the examiner did not specifically state whether the Veteran had additional functional loss during flare-ups.  At the time of 2004 VA examination, the Veteran reported that there were no specific flare-ups, so the examiner would not have been able to provide an opinion as to additional functional loss except on the basis of speculation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Under the circumstances, such opinion was not required at the time of the 2004 VA examination.  

The clinical evidence dated from 2007 through 2010 reflects that the Veteran did manifest periods when her back pain was worse than at other times.  However, the evidence, including both the reports of the 2007 and 2010 VA examinations and the VA clinical records during this time reflect that the Veteran did not manifest functional loss approximating ankylosis of the thoracolumbar spine so as to warrant a staged rating for increased disability during any period of flare-up of back pain.  

At the time of mental health examination in September 2009, the Veteran walked to the medical appointment from the VA domiciliary.  She reported having recently returned from a weekend trip to another city.  The examiner stated that the Veteran was able to maintain personal hygiene and good grooming.  She reported shopping daily at a local store.  

The examiners noted that the Veteran was able to complete daily routines and activities despite back pain.  VA inpatient, outpatient, and domiciliary records disclose that the Veteran was not assisted by others in performing activities of daily living.  The Veteran's contention that she has back pain is credible, and her complaints of essentially constant back pain throughout the range of motion are credible.  

However, the factual record reflects that the Veteran is able to walk, although stiffly, and is able to perform flexion to 65 degrees, although with pain.  Such limitations warrant the 40 percent evaluation currently assigned, but are not equivalent to the functional limitation of ankylosis of the thoracolumbar spine, and do not meet the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.71a, "The Spine," General Rating formula for Disease and Injuries of the Spine, Note (2) and Plate V.  The Board finds that, given the objective findings that the Veteran retained more than 60 degrees of forward flexion at each examination, and was able to perform her own activities of daily living at all times during the pendency of the claim, no additional medical opinion as to functional loss due to pain is required in order to evaluate whether the Veteran meets the criteria for an evaluation in excess of 40 percent for lumbar disability.  See DCs 5237, 5243; Mitchell, 25 Vet. App. at 38-41.  

An evaluation of 40 percent is warranted if there are periods of incapacitating episodes, totaling at least 4 weeks, but less than 6 weeks, in a 12-month period, with acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  A 60 percent evaluation is warranted for incapacitating episodes totaling at least 6 weeks in a 12-month period.  

VA inpatient and outpatient treatment records beginning in 2003 reflect no notation that the Veteran specifically sought evaluation for acute back pain in the year preceding the 2004 claim for an increased evaluation.  Clinical records dated in 2004 through 2010 similarly are devoid of evidence that the Veteran reported an incapacitating episode that required bedrest.  The Veteran sought medical evaluation for increased back pain during the pendency of this claim, particularly from January 2008 and thereafter, but she denied that there were incapacitating periods requiring bedrest.  

The Veteran's functional limitations, both as described in the VA examinations and as shown by her activities of daily living, establish that she does not have functional loss approximating ankylosis, and has not required bedrest requiring medical evaluation during any period of flare-up of back pain.  

During the pendency of this claim, the Veteran's treatment for disorders other than service-connected back disability included VA hospitalizations and a lengthy (approximately one year) period of VA domiciliary residence.  No VA provider noted a period of incapacitation requiring bedrest, and there are no domiciliary records noting such symptomatology.  In the absence of evidence that any VA provider advised or prescribed bedrest for back pain, and in the absence of any report by the Veteran of incapacitating back pain requiring a period of bedrest, the preponderance of the evidence is against an evaluation in excess of 40 percent based on incapacitating episodes of back pain.  

The evidence is against an evaluation in excess of 40 percent for service-connected back disability, as the Veteran's limitation of motion is not equivalent to and does not approximate ankylosis, so as to warrant a 50 percent evaluation based on limitation of motion, and there is no evidence to support a 60 percent evaluation based on periods of incapacitation requiring bedrest prescribed by a provider.  

The Board has considered whether there is any evidence which warrants consideration of an extraschedular evaluation in excess of the assigned 40 percent rating for thoracolumbar disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

The Board finds that the Veteran's disability picture due to back pain during this period is entirely encompassed within the criteria specified in the rating schedule.  As described above, the Veteran's back pain has required treatment with medications and epidural steroid injections, but the Board does not find that such treatment is so unusual as to render inadequate the evaluations assigned under the rating schedule.  The evidence reflects that the Veteran was not employed during the pendency of the claim.  The evidence reflects that the Veteran reported that she was unable to continue working at the Post Office as a result of back and knee pain.  However, these statements are not credible, as the record clearly reflects that the Veteran stopped working for the Post Office before her back pain increased in severity and that the termination of employment was unrelated to her service-connected disabilities.  

The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115. 

2.  Claims for increased evaluations for right and left knee disability

The RO has rated the veteran's right and left knee disabilities by analogy under 38 C.F.R. § 4.71a, DC 5024, which provides criteria for evaluating tenosynovitis.  There is no diagnostic code specific to the Veteran's diagnosed disability.  Where there is an unlisted condition, it may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In such a case, the diagnostic code number will be "built up" by using the first two digits of the part of the rating schedule most closely identifying the part, or system, of the body involved, and the last two digits will be "99" for all unlisted conditions.  Diagnostic Codes beginning with the numerals "52" are used to rate knee disabilities generally, so the designation of DC 5299 following DC 5024 is consistent with the regulations governing assignment of DC numbers.  38 C.F.R. § 4.27.  

The disease designated under DC 5024 is rated on the basis of limitation of motion of the affected part, as degenerative arthritis.  According to the Rating Schedule, arthritis due to trauma, substantiated by X-ray findings, is also rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved; when limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under 38 C.F.R. § 4.45, for the purpose of rating disability from arthritis, the knee is considered a major joint.

Under DC 5257, a 10 percent rating is warranted for slight knee impairment.  A 20 percent rating is warranted for moderate knee impairment and a 30 percent evaluation is appropriate for severe knee impairment.  38 C.F.R. § 4.71a, DC 5257. 

A 10 percent rating may be assigned for limitation of flexion of the leg to 45 degrees, a 20 percent rating is warranted for limitation of flexion of the leg to 30 degrees, and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, and a 30 percent rating is warranted for limitation of extension of the leg limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Facts and analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected right knee and left knee patellofemoral syndrome.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as described below. 

The veteran's service ended in October 1992.  Service connection for bilateral retropatellar pain syndrome was granted in a December 1992 rating decision (issued in February 1993); the disability was evaluated as noncompensable, effective in October 1992.  In a June 2001 rating decision, a separate 10 percent evaluation was assigned for right patellofemoral pain syndrome, effective in November 2000.  A separate 10 percent evaluation was also assigned for left patellofemoral pain syndrome, effective in November 2000.  The 10 percent evaluation for each knee was in effect when the Veteran submitted the August 2004 claim for increased ratings that initiated the current appeal.  

On VA examination conducted in October 2004, the Veteran reported that the right knee was not as painful as the left.  She reported stiffness, swelling, soreness, and aching, both under the right kneecap and posteriorly, and in the left knee.  She was not working, but was attending school.  She reported that she was able to perform normal daily activities.  She denied subluxation.  She did not require a cane or other assistive device.  Motion was from 0 degrees to 140 degrees.  The Veteran reported "a little bit" of retropatellar pain and tenderness on objective examination with flexion of the right knee, and more pain in the left knee than in the right.  The motion from 0 degrees to 140 degrees was repeated multiple times with no change in symptoms or in the range of motion in either knee.  The knees were stable to testing for instability.  No degenerative changes were found on radiologic examination.  See report of October 22, 2004 radiologic examination of the knees.  
  
The findings at the time of the October 2004 VA examination do not warrant an evaluation in excess of 10 percent, as the Veteran was able to move each knee through the complete range of the normal range of knee motion, from 0 degrees of extension to 140 degrees of flexion, although with pain.  Although the examiner did not specify where in the range of motion the Veteran's pain began and ended, the examiner did specify that repetition of motion did not result in decreased range of motion.  Mitchell, supra.  Thus, the Veteran demonstrated that there was no compensable functional loss of extension or flexion, so as to warrant an evaluation in excess of 10 percent under either DC 5260 or DC 5261.  

The 2004 examination demonstrates that the Veteran did not manifest ankylosis, instability, subluxation, or any other symptom warranting a separate compensable evaluation under DCs 5256 (ankylosis), 5257 (subluxation or instability), 5258 (dislocated semilunar cartilage), or 5259 (symptomatic removal of semilunar cartilage).  Thus, the 2004 VA examination is unfavorable to an evaluation in excess of 10 percent for either knee, since the 10 percent evaluation assigned under DC 5024 is consistent with the disability resulting from pain, and such functional loss as loss of endurance resulting from pain, where there is no objective instability, no compensable limitation of motion, or other functional loss which warrants a separate evaluation.  

On VA examination conducted in October 2007, the Veteran again reported bilateral knee pain and occasional swelling.  She reported that the pain was worsened by riding a bike or walking up and down stairs.  She had bilateral flexion to 140 degrees, and 5 degrees of hyperextension.  Each knee was stable to varus and valgus stress and posterior drawer, anterior drawer, Lachman's, and McMurray's testing were negative for each knee.  There was no significant crepitus noted.  There was spurring of the tibial spine of each knee on radiologic examination.  The examiner assigned a diagnosis of mild bilateral patellofemoral arthritis.  

At the January 2010 VA examination, the Veteran's bilateral knee range of motion was from extension at zero degrees to flexion of 135 degrees, with pain at the extremes of range of motion, bilaterally.  She had tenderness to palpation along the medial joint line, and medial aspects of the patella, bilaterally.  There was crepitus upon palpation, bilaterally.  After repetitive flexion and extension of both right and left knee joints, five times, the decreased range of motion remained the same, and pain was the same.  There was no instability on testing for varus and valgus instability.  Radiologic examination disclosed Pellegrini-Stieda disease bilaterally.  For proposes of information only, the Board notes that Pellegrini-Stieda disease is defined as a condition characterized by a bony formation in the upper portion of the medial collateral ligament of the knee, due to trauma.  Dorland's Illustrated Medical Dictionary 547 (31st ed. 2007). 

VA outpatient treatment records dated in 2005, 2006, 2007, 2008, 2009, and 2010 reflect that the Veteran did not seek medical evaluation for knee pain or instability and did not report that she had suffered any injury due to either knee giving way.  In March 2008, the Veteran stated that either one of her knees might give out on any day.  The lengthy VA clinical records demonstrate the Veteran did not seek medical evaluation of instability of either knee, and demonstrate that the Veteran did not seek treatment for an injury attributed to giving way of either knee.  No provider observed an episode of giving way of either knee.  No instability was demonstrated on any of the three objective examinations of either knee.  The Board finds that the demonstrated functional loss does not warrant a separate compensable evaluation under a DC other than DC 5024 or an increased evaluation in excess of 10 percent under DC 5024.  

The Board has considered whether there is any evidence which warrants consideration of an extraschedular evaluation in excess of the assigned 10 percent rating for disability of either knee.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

As noted above, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable). 

The Board finds that the Veteran's disability picture due to knee pain during this period is entirely encompassed within the criteria specified in the rating schedule.  As described above, the Veteran's knee pain has no required treatment other than pain medications.  The Veteran reports pain on motion and giving way of the knees, but the Board does not find that such symptoms are so unusual as to render inadequate the evaluations assigned under the rating schedule.  In particular, the rating schedule provides criteria for evaluating each of the symptoms of knee disability reported by the Veteran during this appeal.

The evidence reflects that the Veteran was not employed during the pendency of the claim.  The evidence reflects that the Veteran reported that she was unable to continue working at the Post Office as a result of back and knee pain.  However, these statements are not credible, as the record clearly reflects that the Veteran's termination of employment was unrelated to her service-connected knee disabilities.  

The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that referral for an extraschedular rating of either knee is not warranted.  Thun, 22 Vet. App. at 115. 



ORDER

The appeal for an evaluation in excess of 40 percent for service-connected lumbar strain is denied.

The appeal for an evaluation in excess of 10 percent for service-connected patellofemoral syndrome, right knee, is denied.

The appeal for evaluation in excess of 10 percent for service-connected patellofemoral syndrome, left knee, is denied.






______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


